TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00900-CV


                                        C. H., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


                 FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-FM-18-004919, THE HONORABLE JAN SOIFER, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant C. H. filed his notice of appeal on December 9, 2019. The appellate

record was complete January 7, 2020, making appellant’s brief due January 27, 2020. On

January 24, 2020, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than February 18, 2020. If the brief is not filed by that date, Brian McGiverin may be

required to show cause why he should not be held in contempt of court.

               It is ordered on January 29, 2020.


Before Chief Justice Rose, Justices Baker and Triana